                            UN ITED STA TES DISTRIC T C O URT
                            SOU TH ER N DISTR IC T O F FLO RIDA

                                  Case No.14-CR -20792-JLK

UNITED STATES O F AM ER ICA

V:.

G EOV ANYS GUEVA RA ,

               Defendant.


                                 OR DER O N TH E M AN DATE

       TH IS M ATTER com es before the Courtupon the Eleventh Circuit's M andate ofthe Court

issuedonAugust1,2018(DE 143).TheCourthasreviewedthesentencingmemofandum submitted
byDefendant(146)onSeptember3,2018andthegovernment(DE 147)onSeptember9,20l8.Thç
Courthas likew ise considered the relevantportions of the record and the argum ents of the parties

advanced during the D ecem ber6,2018 sentencing hearing. Aftercarefulreview , the Courtfindsthat

Defendant'sObjectionstothetwo-levelenhancementforobstructionofjusticeshouldbedenied.
                                       BAC K G RO UND

       Thiscasearosefrom theDefendantGeovanysGuevara's(tiDefendant''ordiGuevara'')useof
astraw buyertopurchasefourdifferentluxuryvehicles(aPorsche,aFerrari,aLamborghini,anda
RollsRoyce)from SanferSportsCars.OnMay 21,2014,law enforcementagentswith thelnternal
RevenueService (i(IRS'')visited the Defendantathishome to discusstheirinvestigation into hi#
purchases of luxury vehicles. The Defendantm ade a num berofincrim inating statem ents, including,
inter J//J, thathe was the true ownerofallthe vehicles thatthe agents had mentioned (see DEE

l30:116-17;DE 139:47);thattitle to the carshad been placed inthe straw buyer'sname because ht
couldnotgetinsuranceforthe vehicles(see DE 130:1l7;DE l39:48);and thathe had purchasedthe
carsatSanfer,he chose the vehicles,paid forthem and then instructed the straw buyerto go to th4

dealershipandbetheregisteredownerofthevehicles(seeDE 130:118;DE l39:49-50).
         On October23,2014,D efendantwas charged by indictm entw ith four counts ofcausing or

 attempting to cause the filing offalse currency transaction reports ofcash paym entsof
                                                                                      over$10,000
 received in a trade or business, in violationof31U.S.
                                                     C.j53244b)(2)and(d)(2)and 18 U.      S.C.j2
 (DE 1).The Defendantpled notguilty,proceeded to trial, and w as found guilty ofCounts 2, 3and 4
 ofthelndictment,andnotguilty ofCount1(DE 81) The Defendantappealed (DE 1l3).
                                                   .



        On July 11,2018,the Eleventh Circuitaffirm ed the Defendant's conviction butvacated the
                                                                                ,

 Defendant's sentence and rem anded the case for consideration of çtw hether and w hy a two-level

 enhancementforobstruction ofjusticeiswarranted.''MandateofUSCA (DE 143) Accordingly,on
                                                                                 .


 A ugust l7, 2018, the Court ordered the parties to subm it briefs for the Court's considerati
                                                                                             on in
 determiningwhetheratwo-levelenhancementforobstruction ofjustice iswarranted (Orderon the
Mandateat1(DE 145))and heldahearingto discussthesameon December6, 2018. Againstthis
evidentiary backdrop,the Courtm akesthe follow ing factualfindings:

               On February 19, 2015, United States M agistrate Judge Edw in G . Torres held a

hearing on the Defendant'sM otion to Suppress.

               The Defendant testified under oath at the hearing, as did four law enforcem ent

officers. See generally Tr. of M ot. to Suppress Hr'g. 7-he w itnesses testified regarding th:

Defendant'sencounterwith law enforcem entagentsathis hom e on M ay 21, 2014.

               On the afternoon of M ay 21,2014, at approxim ately 2:16 p.m.,specialagents ant

task force officers forthe lRS wentto the townhouse apartm entwhere Defendantresided. See id.at

39:16-24.

              At Defendant's residence, agents conducted a çtknock and talk''for the purpose of
interview ing Defendantbefore executing a seizure w arrantforhisvehicle. 1d.at40:22-25.

       5.     The Defendant was never given M iranda w arnings during his conversation w ith the

law enforcem entofficers. 1d.49:13-14.
       6.      The agents' interview w ith Defendant w as casual in tone and retlected a norm al

conversation. 1d.at45:10-14.

               Defendantw asnotplaced in handcuffs orthreatened. 1d. at49:13-14;91:5-9.

               The agentstestified thatthe D efendantneverasked perm ission to Ieave to pick up his

daughter from school,and thatthe Defendantw as told he was free to leave or end the interview at

any tim e.See,e.g.,id.at34:1-14;66:14-67:5,
                                          *72:5-11;93:2-8.

               Task Force Officer M ohan Britton testified that, while they were there, the

Defendant'sw ife broughttheirchild overto a neighbor'shouse. Id.at104:8-2 1.

       10.     SpecialAgentHarlan Daaralsorecalled Defendant'swifeasking ifthe child couldgo
to the neighbor'shouse. 1d.at64:1-5.

              However,the Defendanttestified differently than the 1aw enforcem ent officers did

regarding the non-custodialnature ofthe conversation. The Defendanttestified thatagentsnevertold

him thathe had the rightto leave orterm inate the interrogation, and thatthey would notlethim go

anywhere.1d.at115:21-25. H is statem entswere asfollow s:

       û$Q.Atany pointwereyou told thatyou hadtherighttoleaveorterm inatethe
           interrogation?
       A .N o.
       Q.W ereyou ableto leaveandgo somewhereelse?
       A.N o.No,They w ould notletm e go anyw here.''

              He stated thatthe agentstook away hiscellphone. 1d. at ll6:l1-12.

       13.    He stated that he asked the agents perm ission to pick up his ll-year-old daughterat

school,butthe agentsdid not1ethim .1d. at116:23-117:5. His statem entsw ere asfollow s:

       ItQ.Did you oryourwifeask forpermission topickup yourdaughteratschool?
       A .Yes.
       Q.And whatwereyoutold?
       A .That,no,thatw e could notgo.
       Q.Soyouwerenotallowedtopickupyour1l-year-oiddaughteratschool?
       A N o.''
        l4.    He testified thata neighbor had to pick his daughter up at schoolinstead. Id.at

 1l7:6-7.

               H owever,during cross-exam ination,the Defendant testified that he is the one who

routinely picks hisdaughterup from school,and picksherup prom ptly. 1d.at123:19-124:5.

               He adm itted that on W ednesdays,his daughter gets out of schoolaround 1:50 p.m .

1d.at123:14-16. M ay 21,20l4,the date ofthe interview ,was a W ednesday. 1J.at l28:l-3. Thus,

the Defendant's daughter had gotten out of schooland been picked up prior to the Defendant's

conversation w ith the law enforcem entofficers.

               The agtnts testified credibly regarding their encounter w ith the Defendant. The

agents al1testified consistently thatDefendantw as told he was free to leave or end the interview at

any tim e.

        18.    The Defendant'stestim ony regarding the factthathe w as notfree to leave during his

conversation w ith the agentswasnotcredible.

                                          D ISCUSSION

       The Sentencing G uidelines provide for a two-level increase to a base offense level if a

defendantobstructedjustice. U.S.S.G.j 3C1.l, Perjury isone type ofconductthatjustifies an
obstructionofjusticeenhancementunderU.S.S.G.j3C1.1.SeeUnitedstatesv.Dunniganb507U.S.
87,94 (1993),abrogated on othergvoundsby United Statesn Wells,5l9 U.S.482 (1997);see allo
U.S.S.G,j 3C1.1,application note 4 (noting thatthe enhancementappliesto conductincluding
providingmateriallyfalseinformationtoajudgeormagistratejudge).Tojustifyanobstruction-oh
justiceenhancement,acourtmustfindthatsufficientevidenceexistsunderapreponderanceoftlie
evidence standard. United States v.H obbs,619 F.A pp'x 843, 845 (11th Cir.20l5).

       Here,areview ofthe record showsthatthe Defendantcomm itled perjury during the motion
to suppress hearing, The D efendant repeatedly testified thathe w as not free to leave w hen agents

came to his house to speak to him . He testified thatagents never told him thathe had the rightto
 leave or term inate the interrogation,and thatthey would not lethim go anywhere. Tr.of M ot.to

Suppress Hr'g at 115:2 1-25. He also testified thathe asked to pick up his daughterfrom schooland

thatthe agents told him he could notgo. 1d.at l16:23-1l7:5. This inform ation wasalso materially

false.

         The D efendant's testim ony at the motion to suppress hearing could have been case-

dispositivegiventhattheDefendantarguedthathisindictmentcameasaresultofstatementsmat
                                                                                  'e
underduress. M ot.to Suppress at4, H ad the Courtbelieved the Defendant'srepeated testim ony that

agents denied him permission to leave his house, and therefore was subject to a custodial
interrogation,the m otion to suppress would have been granted and the Governm ent's case w ould

have been significantly im pacted. Thus,the Defendant'sfalse testimony was m aterialand warrantsa

two-levelenhancementforobstruction ofjustice.See Dunnigan,507 U.S.at95,
                                                                      .UnitedStatesv.
fincecum,220F.3d77,80-81(2dC-ir.2000)(affirmingobstructionofjusticeenhancementbasedon
defendantmaking false statem ents in hisaffidavitin support()famotion to suppress);United States

v.Matos,907F.2d274,275(2dCir.1990)(affirmingobstruction ofjusticeenhancementbasedon
defendant'sfalsetestimony atasuppression hearing).
         Accordingly,it is hereby OR DERED,ADJUD G ED and D ECR EED that the Defendantls

ObjectionstoParagraphs20,21and28ofthePSlareDENIED.
         DO NE AND O RD ER ED in Cham bersatthe Jam es Law rence K ing FederalJustice Building

and United StatesCourthouse in M iam i,Florida, this 15th day ofJanuary,2019.

                                                                                             X



                                                   J M ES LA W REN E K IN G
                                                     N ITED STATES DISTRICT JUDG
